DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Jay A. Stelacone (Reg. No. 42,168) on September 16 2021.
The application has been amended as follows: 

Claim 2. (Currently Amended) The optical fiber termination system of claim 1, wherein the first flange is proximal to the mounting surface when the spool is disposed on the axle, and the 
wherein the spool further comprises a spool hub that interfaces with the axle.  

Claim 4. (Currently Amended) An optical fiber termination system, comprising: 
a housing including a base portion having a cable storage portion and a mounting surface defining a receptacle; 
an axle configured to removably attach to the receptacle; and 
a first flange, 
a second flange, and 
a drum portion between the first flange and the second flange; and 
a retainer is configured to be selectively coupled with the axle at different positions along a length of the axle based on a distance between an outer surface of the first flange and an outer surface of the second flange.  

Claim 5. (Currently Amended) The optical fiber termination system of claim 4, wherein the first flange is proximal to the mounting surface when the spool is disposed on the axle, and the 
wherein the spool further comprises a spool hub that interfaces with the axle.  

Claim 13. (Currently Amended) The optical fiber termination system of claim 4, wherein the axle is configured to couple to the receptacle by engaging a locking structure

Claim 14. (Currently Amended) The optical fiber termination system of claim 4, wherein the axle is configured to couple to an axle-coupling structure by engaging threads.  





Information Disclosure Statement
	The prior art documents submitted by applicant in the Information Disclosure Statement filed on December 2, 2020 have all been considered and made of record (note the attached copy of form PTO-1449).
Drawings
	Twelve (12) sheets of drawings were filed on September 29, 2020 and have been accepted by the examiner.
Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record, which is the most relevant prior art known, does not disclose or reasonably suggest:
An optical fiber termination system, as defined by claim 1 comprising an axle configured to removably attach to the receptacle, and a retainer configured to removably retain the cable spool on the axle, wherein the retainer is configured to be selectively coupled with the axle at different positions along a length of the axle based on a distance between an outer surface of the first flange and an outer surface of the second flange in combination with all of the other limitations of claim 1; or
An optical fiber termination system, as defined by claim 4, comprising an axle configured to removably attach to the receptacle, wherein a retainer is configured to be selectively coupled with the axle at different positions along a length of the axle based on a distance between an outer surface of the first flange and an outer surface of the second flange in combination with all of the other limitations of claim 4.  
Claims 2 and 3 depend from claim 1, and claims 5-19 depend from claim 4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345.  The examiner can normally be reached on Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874